Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application is being examined under the pre-AIA  first to invent provisions. 
INFORMATION DISCLOSURE STATEMENT
The information disclosure statements (IDS) submitted on September 29, 2020 (both) and January 13, 2021 were filed before the mailing date of this office action.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
SPECIFICATION
The specification (including the abstract and claims), and any amendments for applications, except as provided for in 37 CFR 1.821  through 1.825, must have text written plainly and legibly either by a typewriter or machine printer in a nonscript type font (e.g., Arial, Times Roman, or Courier, preferably a font size of 12) lettering style having capital letters which should be at least 0.3175 cm. (0.125 inch) high, but may be no smaller than 0.21 cm. (0.08 inch) high (e.g., a font size of 6) in portrait orientation and presented in a form having sufficient clarity and contrast between the paper and the writing thereon to permit the direct reproduction of readily legible copies in any number by use of photographic, electrostatic, photo-offset, and microfilming processes and electronic capture by use of digital imaging and optical character recognition; and only a single column of text. See 37 CFR 1.52(a)  and (b). 
The application papers are objected to because the attorney’s letterhead, stamped vertically and in the left margin of each page of the specification and the original claims exceeds the “single column of text” rule, 37 C.F.R. § 1.52(b)(2)(iii), and interferes with electronic capture by use of digital imaging and optical character recognition under § 1.52(a)(1)(v).

CLAIM REJECTIONS – 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
I.	CLAIMS 14–19 ARE DIRECTED TO SIGNALS PER SE.
Claims 14–19 are rejected for being directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because their broadest reasonable interpretation includes varieties of signal-bearing media, and therefore, covers subject matter that is outside the scope of 35 U.S.C. § 101. 
The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) includes forms of both non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media. The same is true even when the computer readable medium is limited to a “storage” medium. See Ex parte Mewherter, No. 2012-007692, p. 6-14 (PTAB May 8, 2013) (precedential) (providing a “growing body of evidence … demonstrating that the ordinary and customary meaning of ‘computer readable storage medium’ to a person of ordinary skill in the art was broad enough to encompass both nontransitory and transitory media”). “Transitory forms of signal transmission (often referred to as ‘signals per se’), such as a propagating electrical or electromagnetic signal or carrier wave” are not directed to any of the four statutory categories (process, machine, manufacture, or composition of matter), and are therefore ineligible for patenting. MPEP § 2106.03; In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007).
per se, they are rejected under § 101 for failing to recite statutory subject matter.
II.	CLAIMS 1–12 AND 14–20 ARE DIRECTED TO A JUDICIAL EXCEPTION TO 35 U.S.C. § 101 WITHOUT SIGNIFICANTLY MORE.
Claims 1–12 and 14–20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
The Office applies a four part test when examining claims for subject-matter eligibility under § 101. First, the claimed invention must be directed to one of the four statutory categories explicitly listed in § 101 (Step 1). MPEP § 2106(I.). Then, the claimed invention is analyzed to determine whether it is directed to one of § 101’s judicial exceptions (Step 2A, Prong One), and if so, whether the claim as a whole integrates the recited judicial exception into a practical application of the exception (Step 2A, Prong Two). See MPEP § 2106.04. 
Finally, if the claim is directed to a judicial exception absent a favorable finding in Step 2A, we consider whether the claim nevertheless recites significantly more than the judicial exception (Step 2B). MPEP § 2106(I.). Claims directed to judicial exceptions without a practical application and without elements that provide “significantly more” are ineligible for patenting; claims not directed to judicial exceptions, or directed to judicial exceptions with either a practical application or with elements that provide “significantly more” than the judicial exception are eligible.
With this framework in mind, the claims will now be analyzed for subject matter eligibility under § 101.
Claim 1
Step 1. Claim 1 provides for an apparatus with several physical components, and is thus a “machine” within the meaning of § 101. See MPEP § 2106.03. 
Step 2A, Prong One. Abstract ideas are a judicial exceptions to 35 U.S.C. § 101, see Bilski v. Kappos, 561 U.S. 593, 601–602 (2010), and in this case, claim 1 is directed to the abstract idea of “generat[ing] a plurality of graphical representations of budgets for tracking a user's income and expenses, each of the plurality of graphical representations associated with a budget category; determin[ing] a parent-child relationship between each of the plurality of budgets to determine each parent budget and each child budget associated with each parent budget; and present[ing] each graphical representation of a parent budget of the plurality of budgets and a budget meter within each graphical representation of the parent budget that represents a portion of the parent budget that has been used according to the child budgets of the parent budget.”
The above-quoted steps are directed to an abstract idea because they describe a method of organizing human activity—in this case, tracking a person’s finances and presenting a graphical representation of the person’s finances with respect to one or more categories and subcategories of spending. This is not unlike the example given in the MPEP:
An example of a claim reciting managing personal behavior is Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 USPQ2d 1636 (Fed. Cir. 2015). The patentee in this case claimed methods comprising storing user-selected pre-set limits on spending in a database, and when one of the limits is reached, communicating a notification to the user via a device. 792 F.3d. at 1367, 115 USPQ2d at 1639-40. The Federal Circuit determined that the claims were directed to the abstract idea of "tracking financial transactions to determine whether they exceed a pre-set spending limit (i.e., budgeting)", which "is not meaningfully different from the ideas found to be abstract in other cases before the Supreme Court and our court involving methods of organizing human activity." 792 F.3d. at 1367-68, 115 USPQ2d at 1640. 
MPEP § 2106.04(a)(2)(II.)(C.).
Accordingly, claim 1 is directed to a judicial exception to 35 U.S.C. § 101.
Step 2A, Prong Two. Claim 1 does not integrate the recited judicial exception into a practical application. Apart from the recited abstract idea, the claim provides for a generic computer apparatus with general purpose computer components (“a processor; and a memory that stores code executable by the processor to” perform the abstract idea”). The memory and processor are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions amount to no more than implementing the abstract idea with a computerized system. Therefore, claim 1 does not integrate the abstract idea into a practical application.
Step 2B. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional limitations of a “memory” for storing the abstract idea embodied as computer executable code, and a “processor” programmed by the aforementioned code. The memory and processor are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions amount to no more than implementing the abstract idea with a computerized system.
Claim 2
The reasoning set forth above for claim 1 is hereby reincorporated. In addition to the elements of claim 1, claim 2 further displays the child budgets of a parent budget in response to a selection of the parent budget. The elements that claim 2 adds to claim 1 are therefore a further description of the abstract idea of budgeting itself—in response to asking for more information about a specific aspect of the budget, more information is provided.

Claim 3
The reasoning set forth above for claim 2 is hereby reincorporated. In addition to the elements of claim 2, claim 3 merely provides a further description of the budgets’ ornamental appearances when displayed using the conventional computing device. As such, they fail to add significantly more to the abstract idea. See Affinity Labs of Tex. v. DIRECTV, LLC, 838 F.3d 1253, 1263 (Fed. Cir. 2016) (“a func-tion-ally described display of information . . . does not cross out of the abstract idea category”); Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1355 (Fed. Cir. 2016) (holding that the display of a visualization, no matter how complex, does not add significantly more to an abstract idea when “the displays needed for that purpose are anything but readily available”). 
Accordingly, claim 3 fails to integrate the abstract idea of its parent claim into a practical application, nor does it describe significantly more than the abstract idea.
Claims 4 and 5
The reasoning set forth above for claim 2 is hereby reincorporated. In addition to the elements of claim 2, claims 4 and 5 each merely provide further detail about the budgets themselves. The elements that claims 4 and 5 add to claim 2 are therefore a further description of the abstract idea of budgeting itself—in response to asking for more information about a specific aspect of the budget, more information is provided.
Since the further limitations of claims 4 and 5 are fully within the abstract idea itself, there are no additional elements left to analyze under Prong Two or Step 2B. Accordingly, claims 4 and 5 are directed to an abstract idea without significantly more.
Claim 6
The reasoning set forth above for claim 1 is hereby reincorporated. In addition to the elements of claim 1, claim 6 merely provides a further description of the budgets’ ornamental appearances when displayed using the conventional computing device. As such, they fail to add significantly more to the abstract idea. See Affinity Labs of Tex. v. DIRECTV, LLC, 838 F.3d 1253, 1263 (Fed. Cir. 2016) (“a func-tion-ally described display of information . . . does not cross out of the abstract idea category”); Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1355 (Fed. Cir. 2016) (holding that the display of a visualization, no matter how complex, does not add significantly more to an abstract idea when “the displays needed for that purpose are anything but readily available”).
Accordingly, claim 6 fails to integrate the abstract idea of its parent claim into a practical application, nor does it describe significantly more than the abstract idea.
Claim 7
The reasoning set forth above for claim 1 is hereby reincorporated. In addition to the elements of claim 1, claim 7 provides further information about the budgets themselves. In other words, claim 7 provides a further description of how the budgeting information is communicated, but communicating the budgeting information is part of the abstract idea. The elements that claim 7 adds to claim 1 are therefore a further description of the abstract idea of budgeting itself.
Since the further limitations of claim 7 fall within the abstract idea itself, there are no additional elements left to analyze under Prong Two or Step 2B. Accordingly, claim 7 is directed to an abstract idea without significantly more.
Claim 8
Step 1. Claim 8 provides for an apparatus with several physical components, and is thus a “machine” within the meaning of § 101. See MPEP § 2106.03.
Step 2A, Prong One. Claim 8 recites a further instruction to “dynamically resize the graphical representations of the budgets in response to a change in a budget amount for each budget.” At first blush, the phrase “dynamically resize” sounds like it See Capital One, 792 F.3d at 1367. 
Step 2B, Prong Two and Step 2B. Since the further limitations of claim 8 fall within the abstract idea itself, there are no additional elements left to analyze under Prong Two or Step 2B. Accordingly, claim 8 is directed to an abstract idea without significantly more.
Claim 9
Step 1. Claim 9 provides for an apparatus with several physical components, and is thus a “machine” within the meaning of § 101. See MPEP § 2106.03.
Step 2A, Prong One. Claim 9, when read together with the limitations it inherits from parent claim 1, is directed to an abstract idea for the reasons explained above in the rejection of claim 1. The instruction to “modify an existing budget in response to a user selecting to edit the budget from the graphical presentation of the budgets” may be considered an “additional limitation” beyond the abstract idea of budgeting itself, and therefore, must be analyzed at Prong Two and Step 2B.
Step 2A, Prong Two. Although the additional limitations of claim 9 are outside the judicial exception, they amount to necessary data gathering for the abstract idea: if a budget is incorrect or needs to be changed due to different circumstances, the only way to effectively carry out the abstract idea is to collect information about the new budget. The Applicant does not limit the claim to any specific kind of editing or any specific process thereof, rather, all possible changes to the budget are effected by any kind of “selection” thereof. Accordingly, the additional elements of claim 9 do not integrate the judicial exception into a practical application.
Step 2B. The additional elements of claim 9 are extra-solution activity for the same reasons given above in Prong Two, and therefore, do not add an inventive concept to the claimed abstract idea.
Claim 10
The analysis from the rejection of claim 9 is hereby reincorporated. In addition, the following analysis is added to Steps 2A Prong Two and 2B.
Step 2A, Prong Two. Unlike claim 9, claim 10 describes a specific manner of performing the extra-solution activity of necessary data gathering: “present an interface for editing a parent budget, the interface including a list of child categories for the parent budget that are each dynamically editable inline.” However, this further limitation on how the data gathering occurs remains insignificant, because it is nominally and tangentially related to the invention, whose ultimate goal is to visualize budget information in a way that allows a user to immediately acquire salient budget information from the screen of a computer. (See Spec. ¶¶ 12–13).
Step 2B. The additional limitations that claim 10 adds to claim 9 are not “significantly more” for two reasons. First, much like was explained for the above step, , this further limitation on how the data gathering occurs remains insignificant, because it is nominally and tangentially related to the invention, whose ultimate goal is to visualize budget information in a way that allows a user to immediately acquire salient budget information from the screen of a computer. (See Spec. ¶¶ 12–13).
Second, when evaluating whether a limitation is extra-solution activity at step 2B, it is also relevant to consider “whether the extra-solution limitation is well known.” MPEP § 2106.05(g).
In this case, the evidence shows that making a list of data “dynamically editable inline” is indeed a well-known, routine, and conventional solution for user input. The claimed interface providing a list of values that are “dynamically editable inline” is nothing more than a spreadsheet, which is so well-known and routine as to be defined in an industry dictionary. See Microsoft, Microsoft Computer Dictionary 494 (5th ed. 2002) (describing the concept of a spreadsheet program being an The Essential Guide to User Interface Design, an industry treatise on best practices for user interfaces, the best practices for providing a list of modifiable form fields for entering data is described, much like the claimed invention. See Wilbert O. Galitz, The Essential Guide to User Interface Design 162 (2nd Ed. 2002).
Based on this evidence, the Examiner finds that the additional elements of claim 10 do not add anything more than well-known extra-solution activity, and therefore concludes that claim 10 fails to recite significantly more than a judicial exception to 35 U.S.C. § 101 (abstract idea).
Claims 11 and 12
The reasoning set forth above for claim 1 is hereby reincorporated. In addition to the elements of claim 1, claim 6 merely provides a further description of the budgets’ ornamental appearances when displayed using the conventional computing device. As such, they fail to add significantly more to the abstract idea. See Affinity Labs of Tex. v. DIRECTV, LLC, 838 F.3d 1253, 1263 (Fed. Cir. 2016) (“a func-tion-ally described display of information . . . does not cross out of the abstract idea category”); Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1355 (Fed. Cir. 2016) (holding that the display of a visualization, no matter how complex, does not add significantly more to an abstract idea when “the displays needed for that purpose are anything but readily available”).
Accordingly, claim 6 fails to integrate the abstract idea of its parent claim into a practical application, nor does it describe significantly more than the abstract idea.
Claims 14–19
Claims 14–19 are directed to a computer program product that stores instructions identical to the instructions stored on the memory of claims 1–6. Accordingly, claims 14–19 are directed to a judicial exception to 35 U.S.C. § 101 
Claim 20
Claim 20 is effectively directed to a patentably indistinct version of the apparatus of claim 1, and is therefore rejected for the same reasons as given above for claim 1.
CLAIM REJECTIONS – 35 U.S.C. § 112(B)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 7 and 20 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claim 7
In claim 7, it is unclear whether the word “its” refers to the child budget or the parent budget.
Claim 20
The claim element “means for determining a parent-child relationship between each of the plurality of budgets to determine each parent budget and each child budget associated with each parent budget” is a limitation that invokes 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. However, the written description fails to 
To claim a means for performing a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming. In this instance, the structure corresponding to a 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph claim limitation for a computer-implemented function must include the algorithm needed to transform the general purpose computer or microprocessor disclosed in the specification. 
* * *
Accordingly, a rejection under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph is appropriate if the specification discloses no corresponding algorithm associated with a computer or microprocessor. 
MPEP § 2181(II.)(B.) (internal citations omitted) (emphasis added).
It is not enough that the specification merely restates the result of the claimed function (determining a parent-child relationship between each of the plurality of budgets) (see Spec. ¶¶ 4–6), or that it generally suggests that the invention “can be implemented as software that runs on a digital computer.” (Spec. ¶ 24). “[S]imply reciting ‘software’ without providing detail about the means to accomplish a specific software function [is] not [] an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. § 112(b).” MPEP § 2181(II.)(B.) (citing Aristocrat Techs. Australia Pty Ltd. v. Int’l Game Tech., 521 F.3d 1328, 1337–38 (Fed. Cir. 2008)). To properly invoke § 112, sixth paragraph, the Applicant needed to disclose the algorithm performed by the special purpose “means for determining a parent-child relationship.” As no algorithm is present in the written description, claim 20 is indefinite under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph.
When evaluating this rejection, the Applicant is reminded that the skilled artisan’s capability of making an apparatus determine a parent-child relationship is not at issue, which is why the corresponding limitation in claims 1 and 14 did not See Biomedino, LLC v. Waters Technologies Corp., 490 F.3d 946, 953 (Fed. Cir. 2007) (“The inquiry is whether one of skill in the art would understand the specification itself to disclose a structure, not simply whether that person would be capable of implementing that structure.”).
Applicant may: (a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph; or (b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. § 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: (a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. § 132(a) ); or (b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 C.F.R. § 1.75(d) and MPEP §§ 608.01(o) and 2181.
CLAIM REJECTIONS – 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless –

	(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.
	(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
				***
	(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1–5, 14–18, and 20 are rejected under pre-AIA  35 U.S.C. §§ 102(a) and 102(b) as being anticipated by U.S. Patent Application Publication No. 2012/0130869 A1 (“Shergill”).
Claim 1
Shergill discloses:
An apparatus, comprising: a processor; and a memory that stores code executable by the processor to: 
See Shergill ¶ 38.
generate a plurality of graphical representations of budgets for tracking a user’s income and expenses, each of the plurality of graphical representations associated with a budget category;
“FIG. 2 shows a typical output on a display device for these embodiments.” Shergill ¶ 46. “Area 10 shows the shapes (here, circles) that correspond to the finances related information for the indicated financial categories (House & Home, Food & Drink, etc.).” Shergill ¶ 47. “A budget can be created for any demographic category and are particularly useful for categories of spending.” Shergill ¶ 57.
determine a parent-child relationship between each of the plurality of budgets to determine each parent budget and each child budget associated with each parent budget; 
“In some embodiments, the user can set a budget for each category. In other embodiments, the program can ‘discover’ a budget for a category by analyzing the user's past activity in that category,” Shergill ¶ 57, but in either case “at least one of the financial categories [i.e., the budget categories] is divided into a plurality of subcategories, where each subcategory represents a different financial division within the financial category.” Shergill ¶ 58.
and present each graphical representation of a parent budget of the plurality of budgets 

and a budget meter within each graphical representation of the parent budget that represents a portion of the parent budget that has been used according to the child budgets of the parent budget.
“The circles, which are labeled with the category and monetary value they represent, are proportional in size to the monetary values indicated therein.” Shergill ¶ 47.
Claim 2
Shergill discloses the apparatus of claim 1, wherein the code is further executable by the processor to 
present graphical representations of the child budgets of a parent budget in response to receiving a selection of the graphical representation of the parent budget.
“By clicking on one of the categories [in FIG. 4], the various subcategories are shown in area 10, as illustrated in FIG. 5.” Shergill ¶ 60. For example, “the ‘Shopping’ category is divided into the subcategories of ‘General Shopping,’ ‘Clothes & Shoes,’ ‘Electronics,’ etc.” Shergill ¶ 60.
Claim 3
Shergill discloses the apparatus of claim 2, 
wherein the graphical representations of the child budgets are depicted as being connected to the parent budget.
The broadest reasonable interpretation of the word “connected” includes its logical definition, (i.e., associated with or related in some respect), as opposed to merely its physical definition (i.e., in contact with one another). This interpretation is consistent with the specification (and therefore reasonable), because FIGS. 2 and 3 of the Applicant’s drawings explicitly depict the child budgets being depicted as 
Shergill depiction in FIG. 5 likewise shows the subcategories of "General Shopping," "Clothes & Shoes," "Electronics," etc. adjacent to the overall “Shopping” budget. See Shergill FIG. 5 and ¶ 60.
Claim 4
Shergill discloses the apparatus of claim 2, wherein the code is further executable by the processor to 
present a graphical representation of a child budget that includes spending amounts that are not budgeted for in the parent budget.
Meanwhile, in area 12 of FIG. 3, “accessory information is prompted from spending that exceeds a budget.” Shergill ¶ 56.
Claim 5
Shergill discloses the apparatus of claim 2, wherein the code is further executable by the processor to 
present a representation of a number of transactions for a child budget, 
Upon clicking a subcategory, “the spending in that subcategory over time is illustrated in a graph, e.g., as shown in FIG. 7, at area 10.” Shergill ¶ 60. 
the transactions being selectable from the representation.
“In the illustrated embodiment, the individual purchases graphed in area 10 of FIG. 7 can be further explored by passing the pointer over the circle representing the purchase. That action brings up a label showing details of that purchase, as illustrated in FIG. 8.” Shergill ¶ 63.
Claims 14–18 and 20
Claims 14–18 describe a computer program product encoded with the same instructions that are encoded on the memory of claims 1–5, and are therefore rejected according to the same findings and rationale.
Claim 20 is effectively directed to a patentably indistinct version of the apparatus of claim 1, and is therefore rejected for the same reasons as given above for claim 1.
II.	KAPULKIN DISCLOSES CLAIMS 1, 7–11, 14, AND 20.
Claim(s) 1, 7–11, 14, and 20 are rejected under pre-AIA  35 U.S.C. § 102(e) as being anticipated by U.S. Patent No. 10,564,990 (“Kapulkin”).
Claim 1
Kapulkin discloses:
An apparatus, comprising: a processor; and a memory that stores code executable by the processor to: 
See Kapulkin col. 18 l. 45 through col. 19 l. 6.
generate a plurality of graphical representations of budgets for tracking a user's income and expenses, 
“At stage 320, categorized transaction data is mapped or related to corresponding budget elements [402] of [a] visual representation 123 of the budget 162 to be displayed to the consumer 110.” Kapulkin col. 11 ll. 37–40.
each of the plurality of graphical representations associated with a budget category;
“In certain embodiments, the budget elements are identified using the same categories or sub-categories. For example, a ‘coffee’ category or sub-category may be mapped to a ‘coffee’ budget element.” Kapulkin col. 11 ll. 37–45.
determine a parent-child relationship between each of the plurality of budgets to determine each parent budget and each child budget associated with each parent budget; 

and present each graphical representation 
“At stage 330, an interface comprising a visual representation 123 of the initial budget 162 is generated, and at stage 335, the interface comprising the visual representation 123 is displayed on the screen 122 of the consumer computer 120 as a single page or view.” Kapulkin col. 12 ll. 46–51.
of a parent budget of the plurality of budgets and a budget meter within each graphical representation of the parent budget that represents a portion of the parent budget that has been used according to the child budgets of the parent budget.
“FIGS. 18A-C illustrate one example of how embodiments generally illustrated in FIG. 17 may be implemented. Referring to FIG. 18A, a visual representation 123 of a budget 162 has been prepared, and a top half of the visual representation 123 includes categories of discretionary budget elements 1702, or budget elements that represent optional spending.” Kapulkin col. 16 ll. 19–28.
“In the illustrated embodiment, the consumer 110 spent income on various goods such that some, but not all, of the budget elements 402 are at least partially filled.” Kapulkin col. 17 ll. 60–63. For example, “FIG. 18C shows grocery purchases from Whole Foods, which are categorized as non-discretionary spending such that the consumer has already spent $65 of $90 of non-discretionary grocery spending, which is indicated by the non-discretionary ‘Groceries’ budget element being partially filled. As another example, $245 was allocated to a discretionary ‘Entertainment’ budget element 402g, and the consumer has spent $13 on iTunes and $48 on Firepit Bar & Dance such that portions of the ‘Entertainment’ budget element 402g are filled 1104 
Claim 7
Kapulkin discloses the apparatus of claim 1, 
wherein the budget meter represents one of: a portion of spending of a child budget within the parent budget that has exceeded its budgeted amount; a portion of spending of a child budget within the parent budget that is close to exceeding its budgeted amount; and a portion of spending of a child budget within the parent budget that is within its budgeted amount.
For example, “FIG. 18C shows grocery purchases from Whole Foods, which are categorized as non-discretionary spending such that the consumer has already spent $65 of $90 of non-discretionary grocery spending, which is indicated by the non-discretionary ‘Groceries’ budget element being partially filled. As another example, $245 was allocated to a discretionary ‘Entertainment’ budget element 402g, and the consumer has spent $13 on iTunes and $48 on Firepit Bar & Dance such that portions of the ‘Entertainment’ budget element 402g are filled 1104 to indicate portions of the $245 that have already been spent, whereas the remaining portions of the ‘Entertainment’ budget element 402 are empty or not filled 1102 to indicate what portion of the allocated income 401 has not yet been spent.” Kapulkin col. 18 ll. 17–31.
Claim 8
Kapulkin discloses the apparatus of claim 1, wherein the code is executable by the processor to 
dynamically resize the graphical representations of the budgets in response to a change in a budget amount for each budget.

Claim 9
Kapulkin discloses the apparatus of claim 1, wherein the code is executable by the processor to 
modify an existing budget in response to a user selecting to edit the budget from the graphical presentation of the budgets.
“FIG. 18A also illustrates the consumer 110 selecting the ‘Cigarettes’ budget element such that the budget visualization program 166 generates a window 902 asking the consumer 110 how much the consumer 100 would like to save on cigarettes. In this example, the initial amount 406 of income 401 allocated to cigarettes is $150, and the consumer 110 has indicated in the window 902 that it is desired to save $50 on cigarettes, i.e., $50 should be saved by not spending $50 on cigarettes.” Kapulkin col. 16 ll. 45–55.
Claim 10
Kapulkin discloses the apparatus of claim 9, wherein the code is executable by the processor to 
present an interface for editing a parent budget, the interface including a list of child categories for the parent budget that are each dynamically editable inline.
“In one embodiment, a size of the selected budget element 402 is changed (indicated by dotted line 804) to indicate different amounts of income 401 allocated to that budget element 402. For example, the consumer 110 may manipulate a mouse or other input device of the computer 120 to drag a corner of the selected budget element 
Claim 11
Kapulkin discloses the apparatus of claim 10, 
wherein editing a parent budget comprises modifying one or more of a category name, a total budget amount, a child category name, and a child category budget amount.
“In one embodiment, a size of the selected budget element 402 is changed (indicated by dotted line 804) to indicate different amounts of income 401 allocated to that budget element 402. For example, the consumer 110 may manipulate a mouse or other input device of the computer 120 to drag a corner of the selected budget element 402 to re-size the budget element 402 as shown in FIG. 8.” Kapulkin col. 12 ll. 57–65.
Claims 14 and 20
Claim 14 describes a computer program product encoded with the same instructions that are encoded on the memory of claim 1, and is therefore rejected according to the same findings and rationale.
Claim 20 is effectively directed to the same apparatus of claim 1, and is therefore rejected for the same reasons as given above for claim 1.
		CLAIM REJECTIONS – 35 U.S.C. § 103
The following is a quotation of pre-AIA  35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 
I.	SHERGILL AND MECHAM TEACH CLAIMS 6 AND 19.
Claims 6 and 19 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Shergill as applied to claims 1 and 14 above, and further in view of Jesse Mecham, “YNAB 4: Spending by Category & Spending by Payee” (available at <youneedabudget.com/blog/2012/ynab-4-spending-by-category-spending-by-payee/>) (hereafter “Mecham”).
Claim 6
Shergill teaches the apparatus of claim 1, 
wherein the parent budgets are graphically presented using a circular graphical representation and the budget meter is presented 
As mentioned above, area 10 of FIG. 2 presents “the shapes (here, circles) that correspond to the finances related information for the indicated financial categories.” Shergill ¶ 47. “The circles, which are labeled with the category and monetary value they represent, are proportional in size to the monetary values indicated therein.” Shergill ¶ 47.
Shergill does not appear to explicitly present its analogous budget meter “as a circular ring.”
Mecham, however, teaches an apparatus wherein:
the parent budgets are graphically presented using a circular graphical representation 
At the bottom of page 2, Mecham teaches a graphical depiction of a child meter for a parent budget, i.e., the “Personal” master category, representing spending for all child budgets in the “Personal” parent budget. 
and the budget meter is presented as a circular ring within the circular graphical representation of the parent budget.

Shergill and Mecham are analogous art, as both references concern graphical user interfaces for displaying budgets. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to display Mecham’s category-level pie inside Shergill’s parent budget circles. One of ordinary skill would have been motivated to combine Shergill and Mecham because a circular arrangement enables more or larger budgets to be displayed “with the same size app window.” Mecham 1. The Mecham reference also includes evidence of actual end-users praising the inventor’s foregoing design. See Mecham 4–7.
Claim 19
Claim 19 is substantially similar to claim 6, and therefore rejected for the same reasons.
II.	SHERGILL AND DAUBNEY TEACH CLAIMS 12 AND 13.
Claims 12 and 13 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Shergill as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2012/0215464 A1 (“Daubney”).
Claim 12
Shergill teaches the apparatus of claim 1, wherein the code is executable by the processor to 
present additional information associated with a parent budget, the additional information comprising 

Shergill does not appear to explicitly disclose further displaying “a logo” or “a percent of the budget that has been used as represented by the meter.”
Daubney, however, teaches code that is executable to:
present additional information associated with a parent budget, the additional information comprising a logo, a budget name, an amount of the parent budget category, and a percent of the budget that has been used as represented by the budget meter.
As shown in FIG. 4a, Daubney teaches an apparatus that displays a parent budget for utilities, which displays additional information including a logo (the icon in the bottom left), a budget name (e.g. “Electricity”), an amount of the parent budget category (e.g., the corresponding amount of expenses together with the difference between the spending amount vs. budgeted amount, presented in British pound sterling) and a numeric percentage thereof displayed adjacent to a graphical version of the same meter. Daubney FIG. 4a.
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to include Daubney’s additional information within each of Shergill’s circular budgets. One would have been motivated to combine Daubney with Shergill based on a need to see more information than merely spending in a given category. See Daubney ¶¶ 6, 65, and 110–111.
Claim 13
Shergill, as combined with Daubney, teaches the apparatus of claim 12, 
wherein an amount of the additional information that is presented is determined as a function of a size of the graphical representation of the parent budget as presented on a display.
See Shergill FIG. 4.
DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the 
Claims 1, 6, 8, and 9
Claims 1, 6, 8, and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,713,730. Although the claims at issue are not identical, they are not patentably distinct from each other because the additional limitations recited in claim 7 beyond what the present claims recite fall within the open-ended “comprising” scope of the present claims.
Claims 2, 3, and 5
Claims 2, 3, and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,731,730 in view of Shergill. claims 2, 3, and 5 cover everything recited in Reference Claim 7 except for receiving a selection to expose the graphical representations of the child budgets recited in instant claim 2. 
Shergrill, however, teaches the apparatus of claim 1, wherein the code is further executable by the processor to 
present graphical representations of the child budgets of a parent budget in response to receiving a selection of the graphical representation of the parent budget.
“By clicking on one of the categories [in FIG. 4], the various subcategories are shown in area 10, as illustrated in FIG. 5.” Shergill ¶ 60. For example, “the ‘Shopping’ category is divided into the subcategories of ‘General Shopping,’ ‘Clothes & Shoes,’ ‘Electronics,’ etc.” Shergill ¶ 60.
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to add Shergill’s selection mechanism to Reference Claim 7. One 
Claim 4
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,731,730 in view of Shergill. Claim 4 covers everything recited in Reference Claim 9, except for the limitation of receiving a selection to expose the graphical representations of the child budgets inherited from instant claim 2. 
Shergrill, however, teaches the apparatus of claim 1, wherein the code is further executable by the processor to 
present graphical representations of the child budgets of a parent budget in response to receiving a selection of the graphical representation of the parent budget.
“By clicking on one of the categories [in FIG. 4], the various subcategories are shown in area 10, as illustrated in FIG. 5.” Shergill ¶ 60. For example, “the ‘Shopping’ category is divided into the subcategories of ‘General Shopping,’ ‘Clothes & Shoes,’ ‘Electronics,’ etc.” Shergill ¶ 60.
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to add Shergill’s selection mechanism to Reference Claim 7. One would have been motivated to combine Shergill with Reference Claim 7 because hiding the child budgets behind a selection mechanism would make the initial user interface less cluttered.
Claim 7
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,713,730. Although the claims at issue are not identical, they are not patentably distinct from each other because the additional limitations recited in claim 8 beyond what the present claims recite fall within the open-ended “comprising” scope of the present claims.
Claims 10 and 11
Claims 10 and 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,731,730 in view of Kapulkin. Claim 10 adds additional limitations to claim 9 that are not claimed in Reference Claim 11. 
Kapulkin, however, teaches the apparatus of claim 9, wherein the code is executable by the processor to 
present an interface for editing a parent budget, the interface including a list of child categories for the parent budget that are each dynamically editable inline.
“In one embodiment, a size of the selected budget element 402 is changed (indicated by dotted line 804) to indicate different amounts of income 401 allocated to that budget element 402. For example, the consumer 110 may manipulate a mouse or other input device of the computer 120 to drag a corner of the selected budget element 402 to re-size the budget element 402 as shown in FIG. 8.” Kapulkin col. 12 ll. 57–65.
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to add to Reference Claim 7 an interface for editing a parent budget, the interface including a list of child categories for the parent budget that are each dynamically editable inline, as taught by Kapulkin. One would have been motivated to combine Kapulkin with Reference Claim 7 because Kapulkin’s technique for modifying budgets is more user friendly and intuitive. 
Regarding instant claim 11, in addition to the findings provided above, it is noted that the additional limitations of instant claim 11 are likewise provided in reference claim 11.
Claims 12 and 13
Claims 12 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,713,730. Although the claims at issue are not identical, they are not patentably distinct from each other the additional limitations recited in claim 11 beyond what the present claims recite fall within the open-ended “comprising” scope of the present claims.
Claims 14–20
Claims 14–20 are rejected over the same reference claims as corresponding claims 1–6 for the same reasons given above.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372.  The examiner can normally be reached on M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Justin R. Blaufeld
Primary Examiner
Art Unit 2142



/Justin R. Blaufeld/Primary Examiner, Art Unit 2142